Execution Version

Exhibit 10.1

SIXTH AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 7, 2017, is among SANCHEZ MIDSTREAM PARTNERS
LP, a Delaware limited partnership (the “Borrower”), the guarantors party hereto
(the “Guarantors”), each of the Lenders party hereto, and ROYAL BANK OF CANADA,
as administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”), and relates to that
certain Third Amended and Restated Credit Agreement, dated as of March 31, 2015
(as amended, restated, modified or supplemented from time to time prior to the
date hereof, the “Existing Credit Agreement”; and as amended hereby, the “Credit
Agreement”), among the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent, and ROYAL BANK OF CANADA, as letter of credit issuer.

WITNESSETH:

WHEREAS, the parties hereto desire to make certain amendments to the Existing
Credit Agreement to allow the Borrower to make quarterly distributions under
Section 9.04(iii) of the Existing Credit Agreement for the fiscal quarter ended
September 30, 2017, notwithstanding that the unused borrowing capacity at the
time of such distributions may be less than 10% of the Loan Limit; and

WHEREAS, Section 12.02 of the Existing Credit Agreement provides that the
Borrower and the Lenders may amend the Existing Credit Agreement and the other
Loan Documents for certain purposes;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

Section 2. Amendments to the Credit Agreement.  The Credit Agreement is hereby
amended as follows:

(a)Section 7.23 of the Credit Agreement is hereby amended by amending and
restating the proviso at the end of clause (b) therein to read as follows:

“provided however, that the foregoing shall not apply to any quarterly cash
distributions made by the Borrower for the fiscal quarter ending September 30,
2017 (to be paid on or before November 30, 2017),”

(b)Section 9.04 of the Credit Agreement is hereby amended by amending and
restating clause (iii) therein to read as follows: 

“(iii) so long as (A) no Borrowing Base Deficiency, Default or Event of Default
has



--------------------------------------------------------------------------------

 



occurred and is continuing or would result therefrom (after giving effect to
such dividend or distributions and any redetermination of the Borrowing Base as
a result of such dividend) and (B) the Borrower would have unused borrowing
capacity that can be accessed under this Agreement in an amount not less than
10% of the amount of the Loan Limit in effect at such time, the Borrower may
declare and pay, or incur a liability to make, quarterly cash distributions in
an amount equal to Available Cash (provided that subclause (B) shall not apply
to any quarterly cash distributions made by the Borrower for the fiscal quarter
ending September 30, 2017 (to be paid on or before November 30, 2017)),”

Section 3. Ratification.  Except as expressly amended, modified or waived
herein, each of the Borrower and the Guarantors hereby ratifies and confirms all
of the Obligations under the Credit Agreement and the other Loan Documents to
which it is a party, and all references to the Credit Agreement, the Mortgages
and the Notes in any of the Loan Documents shall be deemed to be references to
the Credit Agreement, the Mortgages and the Notes as amended, modified or waived
hereby.

Section 4. Effectiveness.  This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which each of the following conditions is
satisfied:

(a)the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent, the Collateral Agent, the Borrower, the
Guarantors and the Majority Lenders;

(b)the Borrower and each Guarantor shall have confirmed and acknowledged to the
Administrative Agent and the Lenders, and by its execution and delivery of this
Amendment the Borrower and each Guarantor do hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite limited
partnership or limited liability company action, as applicable, on the part of
the Borrower or such Guarantor, as applicable, (ii) the Credit Agreement and
each other Loan Document to which it is a party constitute valid and legally
binding agreements enforceable against the Borrower or such Guarantor, as
applicable, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, (iii) the representations and warranties of the Borrower or such
Guarantor, if any, set forth in the Credit Agreement and in each other Loan
Document to which it is a party, shall be true and correct on and as of the
Amendment Effective Date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
specified earlier date, (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents and (v) since December 31,
2014, there has been no event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect; and

(c)the Borrower shall have paid all agreed fees to the extent due and payable in
connection with this Amendment and paid or reimbursed the Administrative Agent
for all its reasonable and documented out-of-pocket costs and expenses incurred
in connection with the preparation and execution and delivery of this Amendment,
in each case, to the extent provided in

 

2

--------------------------------------------------------------------------------

 



Section 12.03 of the Credit Agreement.

Section 5. Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6. Miscellaneous.

(a)On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the Credit Agreement, and each reference in each other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement as amended or otherwise modified by this
Amendment.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement.

(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any default of the
Borrower  or any Guarantor or any right, power or remedy of the Administrative
Agent or the Lenders under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

(c)Each of the Borrower and each Guarantor represents and warrants that as of
the date hereof (i) it has the limited partnership or limited liability company
power and authority to execute, deliver and perform the terms and provisions of
this Amendment, has taken all necessary limited partnership or limited liability
company action to authorize the execution, delivery and performance of this
Amendment, delivery and performance of this Amendment does not and will not
contravene the terms of the Borrower’s or such Guarantor’s, as applicable,
organizational documents; (ii) it has duly executed and delivered this Amendment
and this Amendment constitutes the legal, valid and binding obligation of the
Borrower or such Guarantor enforceable in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law); (iii) no Default or Event of Default has occurred and is continuing; and
(iv) no action, suit, investigation or other proceeding is pending or threatened
before any arbitrator or Governmental Authority seeking to restrain, enjoin or
prohibit or declare illegal, or seeking damages from the Borrower in connection
with this Amendment or which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

Section 7. Severability.  Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid.

Section 8. Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, the Collateral Agent, the
Lenders, the Issuer, the Borrower and each Guarantor and their respective
successors and assigns.



 

3

--------------------------------------------------------------------------------

 



Section 9. Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronically by .pdf shall be effective as delivery
of a manually executed counterpart of this Amendment.

Section 10. Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment or any other Loan Document.

Section 11. Integration.  This Amendment represents the final agreement of the
Borrower, each Guarantor, the Collateral Agent, the Administrative Agent, the
Issuer, and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Borrower, any
Guarantor, the Administrative Agent, the Collateral Agent, the Issuer, nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein.

 



 

4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

 

 

 

 

SANCHEZ MIDSTREAM PARTNERS LP,

 

as Borrower

 

 

 

By:

SANCHEZ MIDSTREAM PARTNERS

 

 

GP LLC, its general partner

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 





S - 1

--------------------------------------------------------------------------------

 



 

 

 

SEP HOLDINGS IV, LLC,

 

as a Guarantor

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

CATARINA MIDSTREAM, LLC,

 

as a Guarantor

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

SECO PIPELINE, LLC,

 

as a Guarantor

 

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 



S - 2

--------------------------------------------------------------------------------

 



 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

Name:

Yvonne Brazier

 

Title:

Manager, Agency Services

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender and the Issuer

 

 

 

 

 

By:

/s/ Emilee Scott

 

Name:

Emilee Scott

 

Title:

Authorized Signatory

 

 



S - 3

--------------------------------------------------------------------------------

 



 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Senior Director

 

S - 4

--------------------------------------------------------------------------------